internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no ---------------------- ----------------------------------- tam-124251-04 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend ------------------------------------------------ -------------------------------- ---------------------- ---------------------------- ------------------------------- ---------------- ------------------------ no conference held taxpayer x ------------------------------------------------ ------------------- issue s is the gross qres method a reasonable method of allocating the group credit for purposes of sec_41 of the internal_revenue_code if so for taxable years ending before date may a taxpayer that is a member of a controlled_group use the gross qres method to allocate the group credit even though the other member of the controlled_group uses a different method and the controlled_group as a whole claims more than percent of the group credit tam-124251-04 conclusion s the gross qres method is a reasonable method of allocating the group credit for purposes of sec_41 of the internal_revenue_code for taxable years ending before date a taxpayer that is a member of a controlled_group may use the gross qres method to allocate the group credit where the other member of the controlled_group uses a different method and the controlled_group as a whole claims more than percent of the group credit facts taxpayer is a calendar_year taxpayer during the taxable years at issue taxpayer and x were members of the same controlled_group_of_corporations within the meaning of sec_41 for purposes of computing the credit_for_increasing_research_activities research_credit both taxpayer and x reached the same result in computing the research_credit for the controlled_group group credit however taxpayer and x used different methods to allocate the group credit among the members of the controlled_group as a result the members of the controlled_group collectively claimed more than percent of the group credit during the taxable years at issue there were no proposed or final regulations interpreting sec_41 law and analysis sec_41 provides a non-refundable income_tax_credit for qualified_research_expenses paid_or_incurred by a taxpayer during the taxable_year sec_41 provides that in determining the amount of the credit under ' all members of the same controlled_group_of_corporations shall be treated as a single_taxpayer and the credit if any allowable by ' to each such member shall be its proportionate shares of the qualified_research_expenses and basic_research_payments giving rise to the credit sec_41 provides that the term acontrolled group of corporations has the same meaning given to such term by sec_1563 except that amore than percent shall be substituted for aat least percent each place it appears in sec_1563 sec_1563 provides that a controlled_group_of_corporations includes a parent-subsidiary_controlled_group sec_1563 provides in relevant part that a parent-subsidiary_controlled_group is one or more chains of corporations connected through stock ownership with a common parent_corporation if b a stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of each of the corporations except the common parent_corporation is owned y by one or more of the other corporations and b the common parent_corporation owns y stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock tam-124251-04 of at least one of the other corporations excluding in computing such voting power or value stock owned directly by such other corporations based solely on the facts submitted and representations made we conclude that the gross qres method is a reasonable method of allocating the group credit for purposes of sec_41 further we conclude that for taxable years ending before date a taxpayer that is a member of a controlled_group may use the gross qres method to allocate the group credit even though the other member of the controlled_group uses a different method and the controlled_group as a whole claims more than percent of the group credit caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
